Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given by David Johnson (Reg. No. 61,009) on August 16, 2022 following the interview held on August 15, 2022.

The claims filed on 6/29/2022 as part of the Request for Continued Examination have been amended as follows:

1. (CURRENTLY AMENDED) A method comprising: 
generating a facet image training set that comprises training images, wherein the training images depict a type of facet shared by the training images, wherein the training images depict the type of facet in conjunction with a type of object shared by the training images; 
training, by using the facet image training set, an artificial neural network to classify the type of facet when one or more sample images comprising the type of facet is input to the artificial neural network; 
classifying the one or more sample images using the artificial neural network to assess whether the one or more sample images depict the type of facet; 
after the one or more sample images have been classified, searching the one or more sample images for the type of facet using different states of the artificial neural network as trained by different users, the searching using the different states occurring independent of each other; and
determining search results based on a weighting of different images found during the searching of the one or more sample images using the different states.

2. (ORIGINAL) The method of claim 1, wherein the artificial neural network comprises a convolutional neural network.

3. (CURRENTLY AMENDED) The method of claim 1, wherein training the artificial neural network comprises recording state data of the artificial neural network corresponding to the different states of the artificial neural network during the training by the different users.

4. (ORIGINAL) The method of claim 3, wherein the state data is indexed to index data comprising at least one of the type of facet, identification credentials of a user who is performing the training, the training images, cameras used to capture the training images, timestamps of the training images, and a time when the training commenced.

5. (ORIGINAL) The method of claim 3, further comprising: 
receiving index data corresponding to an earlier state of the artificial neural network; and
reverting to the earlier state of the artificial neural network by loading the state data indexed to the index data corresponding to the earlier state.

6. (CANCELLED)

7. (CURRENTLY AMENDED) The method of claim 6, wherein the searching performed using more than one of the different states results in intermediate search results respectively corresponding to the more than one of the different states, and wherein: 
the weighting of the different images is based on how frequently the different images occur in the intermediate search results.

8. (ORIGINAL) The method of claim 1, wherein the type of facet comprises age, gender, a type of clothing, a color of clothing, a pattern displayed on clothing, a hair color, a footwear color, or clothing accessories.

9. (ORIGINAL) The method of claim 1, wherein the type of facet comprises color, make, model, or configuration.

10. (ORIGINAL) The method of claim 1, wherein at least one of the training images comprises an image chip derived from an image captured by a camera.

11. (PREVIOUSLY PRESENTED) The method of claim 1, wherein classifying the one or more sample images using the artificial neural network to assess whether the one or more sample images depicts the type of facet comprises generating and storing metadata indicating whether the one or more sample images depicts the type of facet, and wherein searching the one or more sample images for the type of facet is performed using the metadata.

12. (PREVIOUSLY PRESENTED) The method of claim 1, further comprising: 
receiving facet search commencement user input indicating that a search for a facet is to commence, wherein the searching is performed in response to receiving the facet search commencement user input; and
displaying, on a display, facet image search results depicting the facet, wherein the facet image search results are selected from one or more video recordings, wherein the facet image search results depict the facet in conjunction with a type of object-of-interest shared by the facet image search results.

13. (Currently Amended) A method comprising: 
receiving facet search commencement user input indicating that a search for a facet is to commence, wherein the facet comprises a data structure that includes a descriptor and a tag, provided in a pair, that describe a particular visual characteristic of an object-of-interest
in response to the facet search commencement user input, searching one or more video recordings for the facet using different states of an artificial neural network as trained by different users, the searching using the different states occurring independent of each other; 
displaying, on a display, facet image search results depicting the facet, wherein the facet image search results are selected from the one or more video recordings, wherein the facet image search results depict the facet in conjunction with a type of object-of-interest shared by the facet image search results;
prior to receiving the facet search commencement user input, displaying a list of facets appearing in object-of-interest search results; and 
receiving, as the facet search commencement user input, a selection of the facet comprising the list of facets.

14. (PREVIOUSLY PRESENTED) The method of claim 13, further comprising, after displaying the facet image search results: 
receiving object-of-interest search commencement user input indicating that a search for the object-of-interest is to commence; 
in response to the object-of-interest search commencement user input, searching the one or more video recordings for the object-of-interest; and 
displaying, on the display, the object-of-interest search results depicting the object-of-interest.

15. (ORIGINAL) The method of claim 14, wherein the one or more video recordings that are searched are the one or more video recordings from which are selected the facet image search results, wherein the object-of-interest search results are selected from the one or more video recordings from which are selected the facet image search results, and wherein the object-of-interest search results depict the object-of-interest and the facet.

16. (ORIGINAL) The method of claim 14, further comprising, after displaying the object-of-interest search results: 
receiving updated facet search commencement user input indicating that an updated facet search is to commence; 
in response to the updated facet search commencement user input, searching the one or more video recordings from which are selected the object-of-interest search results for a different type or number of facets than were searched in the search for the facet; and 
displaying, on the display, updated facet search results depicting the different type or number of facets and the object-of-interest, wherein the updated facet search results are selected from the one or more video recordings from which are selected the object-of-interest search results.

17. (PREVIOUSLY PRESENTED) The method of claim 13, further comprising, before displaying the facet image search results: 
receiving the object-of-interest search commencement user input indicating that a search for the object-of-interest is to commence; 
in response to the object-of-interest search commencement user input, searching one or more video recordings for the object-of-interest; and 
displaying, on the display, the object-of-interest search results depicting the object-of-interest, wherein the object-of-interest search results are selected from the one or more video recordings, 
wherein the facet search commencement user input is received after the object-of-interest search results are displayed, and the one or more video recordings that are searched for the facet comprise the one or more video recordings from which are selected the object-of-interest search results.

18. (CANCELLED) 

19. (ORIGINAL) The method of any claim 13, wherein the facet search commencement user input comprises a natural language text query.

20. (CURRENTLY AMENDED) A system comprising: 
a display; 
an input device; 
a processor communicatively coupled to the display and the input device; and 
a memory communicatively coupled to the processor and having stored thereon computer program code that is executable by the processor, wherein the computer program code, when executed by the processor, causes the processor to perform a method comprising: 
generating a facet image training set that comprises training images, wherein the training images depict a type of facet shared by the training images, wherein the training images depict the type of facet in conjunction with a type of object common to the training images; 
training, by using the facet image training set, an artificial neural network to classify the type of facet when one or more sample images comprising the type of facet is input to the artificial neural network; 
classifying the one or more sample images using the artificial neural network to assess whether the one or more sample images depict the type of facet; 
after the one or more sample imaged have been classified, searching the sample image for the type of facet using different states of the artificial neural network as trained by different users, the searching using the different states occurring independent of each other; and
determining search results based on a weighting of different images found during the searching of the one or more sample images using the different states.

21. (CURRENTLY AMENDED) A non-transitory computer readable medium having stored thereon computer program code that is executable by a processor and that, when executed by the processor, causes the processor to perform a method comprising: 
generating a facet image training set that comprises training images, wherein the training images depict a type of facet shared by the training images, wherein the training images depict the type of facet in conjunction with a type of object common to the training images; 
training, by using the facet image training set, an artificial neural network to classify the type of facet when one or more sample images comprising the type of facet is input to the artificial neural network; 
classifying the one or more sample images using the artificial neural network to assess whether the one or more sample images depict the type of facet; 
after the one or more sample images have been classified, searching the one or more sample images for the type of facet using different states of the artificial neural network as trained by different users, the searching using the different states occurring independent of each other; and
determining search results based on a weighting of different images found during the searching of the one or more sample images using the different states.




Allowable Subject Matter
Claims 1-5, 7-17, and 19-21 are allowed.
The following is an examiner’s statement of reasons for allowance:
The prior art searched and made of record fails to anticipate or make obvious the claimed invention.  Specifically, the prior art searched and made of record fails to teach the amended limitation(s) in the independent claims in combination with the other elements of the independent claims.  Further, the amended limitation(s) in the independent claims in combination with the other elements of the independent claims provides a scope that is beyond the abstract and are significantly more than a generic computer implementation of an otherwise abstract process.

The prior art made of record is considered pertinent to applicant's disclosure but fails to anticipate or make obvious the claimed invention.

Feris et al. (U.S. Pre-Grant Publication No. 2017/0154212, hereinafter referred to as Feris) teaches a method comprising:
generating a facet image training set that comprises training images,
Feris teaches “a neural network trainer 140 trains a neural network…based on the labeled plurality of image pairs” (Para. [0036]) thereby teaching generating a facet image training set comprising training images.
wherein the training images depict a type of facet shared by the training images,
Feris teaches that the image pair “depicts the same or different object and a pose difference for the image pair” (Para. [0047]) thereby teaching the training images depicting a categorization of the object that appears multiple times in the training images.
wherein the training images depict the type of facet in conjunction with a type of object shared by the training images;
Feris teaches that the image pair “depicts the same or different object and a pose difference for the image pair” (Para. [0047]) thereby teaching the training images depicting a categorization of the object that appears multiple times in the training images as well as a specific type of object that appears multiple times in the training images, either the same or different in the image pairs.
training, by using the facet image training set, a neural network to classify the type of facet when one or more sample images comprising the type of facet is input to the artificial neural network;
Feris teaches training the neural network using the labeled plurality of image pairs to “predict whether an image pair depicts the same or different object and a pose difference for the image pair” (Para. [0047]).
classifying the one or more sample images using the artificial neural network to assess whether the one or more sample images depict the type of facet;
Feris teaches classifying the training images using the neural network to “predict whether an image pair of the plurality of image pairs depicts the same or different object and a body pose difference…of the image pair” (Para. [0049]).
after the one or more sample images have been classified, searching the one or more sample images for the type of facet using different states of the artificial neural network; and
Feris teaches “with respect to missing persons (e.g. missing Alzheimer’s patients, autistic persons, children, etc.), criminal suspects and terrorism suspects, the object recognition system 600 may search for such persons based on the clothing that the persons are wearing. For example…the query which is input to the applicator 660 of the object recognition system 600 may read ‘show me all people with a black down jacket and denim pants from time x to time y, considering all cameras in the downtown area’, and in response to the query , the applicator 660 may extract images from the video recorded by those cameras which satisfy the query, and generate a display of the extracted images and/or display a list of the extracted images” (Para.[0093]) thereby teaching searching images after they have been classified.
Feris further teaches “the learned network parameters may predict whether an image pair of the plurality of image pairs depicts the same or different object and a body pose difference of the image pair” where “the learned network parameters may be used…as network initialization for training neural networks to predict attributes of the tracked object” (Para. [0049]).  Therefore Feris teaches using multiple trained neural networks and searching different states.

Cecchi et al. (U.S. Pre-Grant Publication No. 2019/0171899) teaches a method for recognizing objects of a predefined type from among a set of types, within a set of digital images, including detecting an object of this predefined type within a digital image of the set, and determining a zone of the image encompassing the detected object, generating a signature by a convolutional neural network on the basis of this zone, allowing identification of the object in a one-to-one manner, determining on the basis of the signature of a set of attributes, storing in a database a record relating to the object associating the signature with the set of attributes, wherein the neural network is trained on a learning suite composed of a first set formed of objects associated with a set of attributes and of a second set formed of objects not associated with a set of attributes.

Buibas et al. (U.S. Pre-Grant Publication No. 2014/0089232, hereinafter referred to as Buibas) teaches learning and training in neural network-based devices where “individual users (or groups of users)…creating brain images through the training process” where “cloud-based architectures allow a user to protect and share their work easily, because brain images are automatically remotely stored and are easily retrieved from any location” and “the remote storage instantly creates a spatially diverse backup copy of a brain image” (Para. [0181]). Buibas further teaches “the learned network parameters may predict whether an image pair of the plurality of image pairs depicts the same or different object and a body pose difference of the image pair” where “the learned network parameters may be used…as network initialization for training neural networks to predict attributes of the tracked object” (Para. [0049]).

Schirmer et al. (U.S. Pre-Grant Publication No. 2003/0135725, hereinafter referred to as Schirmer) teaches using the metadata of retrieved search results 114 to present search refinement options (Para. [0019]) where searched for objects may be “documents, images, or other object stores in the databases that satisfy the search query” (Para. [0018]) and “the search refinement option may be applied to only those documents found in the search result” (Para. [0010]). Schirmer further teaches “the user may select a search refinement option to limit the [refined] search….applied to only those documents found in the search result” (Para. [0010]) thereby teaching a user selecting an option presented in list of refinements reflect contents of a current set of search results, where the selection is a search commencement for performing a search refinement.

Burge et al. (U.S. Pre-Grant Publication No. 2018/0101742) teaches systems and methods for preforming automated face recognition and comparison using a deep neural network to produce k-dimensional feature vectors to search for nearest matches of an image in a database of gallery images of faces.

Cheng et al. (U.S. Pre-Grant Publication No 2020/0327309 teaches a neural network-based image processing method that receives a first image including a first object, the first object being partially covered by a second object, and generating a second image based on the first image wherein the second image is a representation of the first image with the second object substantially removed, and the first object is a human face.

Ye et al. (U.S. Pre-Grant Publication No. 2019/0325605) teaches a method configured to be implemented on at least one image processing device for detecting objects in images including obtaining an image including an object and generating one or more feature vectors related to the image based on a first convolutional neural network, wherein the one or more feature vectors includes a plurality of parameters. Ye further teaches the use of first and second convolutional neural networks in the method.

Chen et al. (U.s. Pre-Grant Publication No. 2013/0307979) teaches a method and system for integrating multiple camera images to track a vehicle where a security request of a vehicle to be tracked is received form a user, in which the security request comprises registration information and position information of the vehicle and analyzing retrieved images according to the registration information, so as to recognize the images comprising the vehicle across the multiple camera images.

Saptharishi et al. (U.S. Patent No. 8,224,029) teaches a camera system comprising an image capturing device, object detection module, object tracking module, and match classifier to receive image data, and detect objects appearing in one or more of the images, by temporarily associating instances of a first object detected in a first group of images using a comparison of signatures representing features of the objects object thereby matching object instances across the first group of images.

Yi et al. (U.S. Pre-Grant Publication No. 2019/0205620) teaches a face-image training data preparation system for performing large-scale face-image training data acquisition, pre-processing, cleaning, balancing, and post-processing.



Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT F MAY whose telephone number is (571)272-3195.  The examiner can normally be reached on Monday-Friday 9:30am to 6pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hosain Alam can be reached on 571-272-3978.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/R. F. M./
Examiner, Art Unit 2154
8/17/2022

/HOSAIN T ALAM/Supervisory Patent Examiner, Art Unit 2154